                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:07-cr-01503-TLW-3

       v.
                                                               Order
 Darrell Jermaine Grant



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base and a Quantity of Cocaine and

Marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), 841(b)(1)(C)

841(b)(1)(D), and 846. His statutory sentencing range was 10 years to Life, followed

by at least 5 years of supervised release. PSR ¶¶ 56, 60. His Guidelines range at

sentencing—after taking into account his classification as a career offender—was

262–327 months (34/VI), followed by 5 years of supervised release. PSR ¶¶ 57, 63.

Pursuant to the parties’ Rule 11(c)(1)(C) agreement, the Court imposed a 180-month

term of imprisonment, followed by a 5-year term of supervised release. ECF No. 132.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

                                           1
was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him, in part, with violating 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(iii).   Section 2(a) of the Fair Sentencing Act modified the statutory

penalties set forth in 21 U.S.C. § 841(b)(1)(A)(iii) by increasing the threshold amounts

of crack from 50 grams to 280 grams. Because Defendant is serving a sentence for a

pre-August 3, 2010 violation of § 841(b)(1)(A)(iii), he is eligible for a sentence

reduction under § 404(b) of the First Step Act. See United States v. Wirsing, 943 F.3d

175, 185 (4th Cir. 2019).

       In light of the First Step Act and as set forth in the Sentence Reduction Report,

the Court concludes that Defendant is now subject to a reduced statutory sentencing

range. As to Count 1, the custody term has been reduced from 10 years-to-Life to 5-

to-40 years, and the supervised release term has been reduced from at least 5 years

to at least 4 years. See 21 U.S.C. § 841(b)(1)(B)(iii) (setting forth the current penalties

for a defendant who is convicted of possessing with intent to distribute at least 28

grams but less than 280 grams of crack). His Guidelines range is 188–235 months

imprisonment (31/VI), followed by 4 years of supervised release.

       In Defendant’s motion, he requests a full resentencing hearing in which he

would seek to challenge the continued validity of his career offender designation. See

ECF No. 206 at 11.        The Government argues that he is not entitled to a full

resentencing. See ECF No. 209 at 5 n.4.



                                            2
       Judge Currie has recently considered this question and concluded that a First

Step Act defendant is not entitled to a full resentencing. United States v. Shelton,

No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The Court

notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis of the

applicable law in this case. Thus, the Court concludes that although Defendant is

eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

       Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.”

       The Government opposes a reduction in his imprisonment term, arguing that

his current sentence of 180 months is still below his post-First Step Act Guidelines

range of 188–235 months. ECF No. 209 at 5. The parties agree, however, that his

supervised release term should be reduced to 4 years.

       In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a reduction of his imprisonment term is not appropriate in



                                          3
this case, primarily because his current sentence is still below his revised Guidelines

range. However, the Court concludes that it would be appropriate to reduce his term

of supervised release to 4 years.

      For these reasons, Defendant’s motion, ECF No. 206, is GRANTED IN PART

AND DENIED IN PART. An amended judgment will follow.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

December 12, 2019
Columbia, South Carolina




                                          4
